Citation Nr: 1637457	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-48 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to increases in the staged ratings (0 percent prior to June 5, 2014, and 60 percent from that date) for multiple perianal fistulae.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1966 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in April 2014 when it was remanded for additional development.  During the pendency of the appeal, a September 2014 rating decision granted an increased (60 percent) rating for the Veteran's service-connected multiple perianal fistulae, effective June 5, 2014.  As the maximum rating has not been assigned, the Veteran has continued his appeal, and the claim has been characterized accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board acknowledges that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a claim for TDIU is not raised as the evidence of record indicates that the Veteran is retired, and there is no allegation or evidence indicating that such is due to his service-connected multiple perianal fistulae.  Accordingly, the matter of entitlement to TDIU is not before the Board and will not be addressed herein.  

Finally, in the Board's April 2014 decision, the matter of entitlement to service connection for hemorrhoids was referred for appropriate action as it had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  It still does not appear that any action has been taken on this matter, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  





FINDINGS OF FACT

1.  Prior to June 5, 2014, the preponderance of the evidence shows that the Veteran's multiple perianal fistulae are manifested by occasional involuntary bowel movements necessitating wearing of a pad.  

2.  Since June 5, 2014, the preponderance of the evidence shows that the Veteran's multiple perianal fistulae is manifested by extensive leakage and fairly frequent involuntary bowel movements; complete loss of sphincter control is not shown.  


CONCLUSIONS OF LAW

1.  Prior to June 5, 2014, the criteria for a 30 percent rating, and no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Codes 7332, 7335 (2015).  

2.  Since June 5, 2014, the criteria for a rating in excess of 60 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Codes 7332, 7335 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's multiple perianal fistulae are currently rated under Diagnostic Codes 7335-7332.  38 C.F.R. § 4.114.  Diagnostic Code 7335 provides that anal fistula is to be rated as impairment of sphincter control under Diagnostic Code 7332.  Diagnostic Code 7332 provides that a 0 percent rating is warranted for impairment of sphincter control that is healed or slight, without leakage.  A 10 percent rating is warranted for impairment of sphincter control that is constantly slight, or occasional moderate leakage.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  And a 100 percent rating is warranted for complete loss of sphincter control.  
As noted above in the Introduction, the Veteran is currently rated noncompensable prior to June 5, 2014, and 60 percent from that date.  

After a review of the evidence of record, the Board finds that the Veteran is entitled to a 30 percent rating for his multiple perianal fistulae for the period prior to June 5, 2014.  On November 2009 VA examination, the Veteran reported involuntary bowel movements but that he did not require the use of pads, indicating that he must be close to a bathroom after meals.  November 2009 VA treatment records note the Veteran's complaint of having 4 bowel movements per day, with diarrhea 2 to 3 times per day, although in general mostly liquid in consistency.  The Veteran also related he is sometimes unable to control the passage of stool.  In his April 2010 notice of disagreement, the Veteran stated he has constant diarrhea and pain and cannot go far from his home.  He does not eat or drink for several hours prior to leaving home for fear of incontinence.  He indicated if he lived a normal life, he would be required to wear pads because of his incontinence.  On June 2011 VA examination, the Veteran complained of some drainage but no incontinence or diarrhea or abdominal cramps.  

The Board finds that for the period prior to June 5, 2014, the Veteran's multiple perianal fistulae disability is consistent with, or approximates, the criteria for a 30 percent rating.  It has been manifested by occasional involuntary bowel movements, necessitating wearing of a pad.  The Board finds the Veteran's statements during this period that he would require a pad if he lived a normal life to be credible, and thus while there is no evidence during this period that he did wear a pad, such would have been necessary under normal living conditions.  

Prior to June 5, 2014, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent.  At no point prior to June 5, 2014, does the evidence show or suggest that the Veteran's disability is consistent with, or approximates, extensive leakage and fairly frequent involuntary bowel movements, or complete loss of sphincter control, so as to warrant an increased 60 or 100 percent rating, respectively.  As noted above, on November 2009 VA examination, while the Veteran reported involuntary bowel movements, on physical examination, there was no evidence of fecal leakage.  And VA treatment records reflect complaints of occasional involuntary bowel movements.  And on June 2011 VA examination, the Veteran reported some drainage but no incontinence or diarrhea.  As such, the preponderance of the evidence is against a rating in excess of 30 percent for the period prior to June 5, 2014, for the Veteran's service-connected multiple perianal fistulae.  

For the period since June 5, 2014, the Board finds that the preponderance of the evidence is against a rating in excess of 60 percent.  The criteria for a 100 percent rating requires complete loss of sphincter control.  On June 5, 2014 VA examination, the Veteran's symptoms were noted to include leakage necessitating the wearing of a pad, constant slight leakage, and fairly frequent involuntary bowel movements.  Such symptomatology is consistent with the currently assigned 60 percent rating, and the Veteran has not contended that his disability is manifested by complete loss of sphincter control.  Consequently, the Board finds that entitlement to a rating in excess of 60 percent for the period since June 5, 2014, is not warranted.  


ORDER

Subject to the law and regulations governing monetary benefits, a rating of 30 percent, and no more, for multiple perianal fistulae for the period prior to June 5, 2014 is granted.  

A rating in excess of 60 percent for multiple perianal fistulae, since June 5, 2014, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


